Exhibit 99.1 ELBIT IMAGING ANNOUNCES THE RESULTS OF THE COMPANY’S UNSECURED FINANCIAL CREDITORS MEETING APPROVING THE GENERAL TERMS OF AGREEMENT TO BE ENTERED INTO WITH BANK HAPOALIM Tel Aviv, Israel, November 26, 2013, Elbit Imaging Ltd. (the "Company") (TASE, NASDAQ: EMITF) announced today, further to the Company's announcement on November 14, 2013 (the "Previous Announcement"), the results of the meeting (the "Meeting") of the Company’s unsecured financial creditors that voted on the general terms of agreement to be entered into with Bank Hapoalim B.M.(the "Bank") as described in the Previous Announcement (the "Proposed Refinancing"). As noted in the Previous Announcement, the adjusted plan of arrangement which was approved by creditors representing approximately 97% of the unsecured financial debt of the Company (the "Arrangement") includes, among other things, a condition precedent (the "Condition Precedent") that an understanding, approved by holders holding more than 50% of the aggregate voting power participating in a meeting of the unsecured financial creditors (excluding abstentions), will be reached between the Company and the Bank. At the Meeting, unsecured financial creditors holding approximately 70.6% of the aggregate voting power that have participated in the Meeting, voted in favor of the Proposed Refinancing and accordingly the approvals or consents of the unsecured financial creditors as required for the fulfillment of the Condition Precedent have been obtained. The Arrangement remains subject to the approval of the Court and such other conditions described in the Company's Proxy Statement dated July 16, 2013 and in the Company’s press release dated September 18, 2013. About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India, primarily through its subsidiary Plaza Centers N.V. In certain circumstances and depending on market conditions, the Company operate and manage commercial and entertainment centers prior to their sale; (ii) Hotels - Hotel operation and management; (iii) Medical Industries - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (iv) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India; and (v) Fashion Apparel - Distribution and marketing of fashion apparel and accessories in Israel. Elbit Imaging Ltd. 5 Kinneret Street, Bnei Brak 51261, Israel Tel: +972-3-608-6000Fax: +972-3-608-6054 Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” "would," “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the risk that the Arrangement will not be approved by the Court or others, that challenges by third parties or other events outside the control of the Company could delay the implementation of the Arrangement and result in its termination, that Bank Hapoalim will not agree to join the Arrangement on the terms proposed by the Company or at all, that the Company will be unable to refinance the loans owing to Bank Hapoalim, the risk that the Company will enter liquidation proceedings, and the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2012, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact: Investor Contact: Shimon Yitzhaki Mor Dagan Chairman of the Board of Directors Investor Relations Tel: +972-3-608-6048 Tel: +972-3-516-7620 shimony@elbitimaging.com mor@km-ir.co.il - 2 -
